  Case: 1:20-cv-04699 Document #: 85 Filed: 09/15/20 Page 1 of 8 PageID #:1709




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

IN RE: TIKTOK, INC.,                    )   MDL No. 2948
CONSUMER PRIVACY                        )
LITIGATION                              )   Master Docket No. 20 C 4699
                                        )
                                        )   Judge John Z. Lee
                                        )
This Document Relates to All Cases      )   Magistrate Judge Sunil R. Harjani


    RESPONSE AND OBJECTION OF AMY KELLER AND LESLEY WEAVER
         REGARDING SUBMITTED LEADERSHIP APPLICATIONS
    Case: 1:20-cv-04699 Document #: 85 Filed: 09/15/20 Page 2 of 8 PageID #:1710




       Pursuant to the Court’s Case Management Order No. 2, In Re: TikTok, Inc. Consumer

Privacy Litigation, No. 1:20-cv-04699 (N.D. Ill. Sept. 1, 2020), ECF No. 24 (“CMO 2”) Amy

Keller of DiCello Levitt Gutzler LLC (“DLG”) and Lesley Weaver of Bleichmar Fonti & Auld

LLP (“BFA”) respectfully respond briefly to the various applications for appointment filed with

this Court on September 8, 2020. While DLG/BFA believe that this case is susceptible to early

resolution, they object to any proposed leadership team that is comprised almost entirely of

counsel who have pled only BIPA claims, resulting in an overly narrow settlement effort at the

exclusion of counsel who have researched and pleaded viable claims on behalf of individuals

outside of the State of Illinois. DLG/BFA also believe that any proposed leadership team needs

to be prepared to litigate, if necessary, demonstrating the necessary credentials to do so.

DLG/BFA have worked professionally and cooperatively with most of the applicant firms and

bring not just past experience but knowledge about and a commitment to the entire class. If

appointed, DLG/BFA will act as responsive and responsible stewards.

       In addition—and of particular significance to the Court’s consideration of the competing

leadership applications here—is the continuous and rapidly-changing landscape of TikTok’s

business operations. Indeed, in the last thirty-six hours alone, Microsoft has confirmed that

TikTok’s owner ByteDance will not acquire TikTok’s U.S. operations, as once seemed imminent.

Instead, Oracle now proposes to become TikTok’s “trusted technology provider,” and Treasury

Secretary Mnuchin confirmed that the Committee on Foreign Investment in the U.S. will review

the Oracle bid, which “involves an arrangement with TikTok to move data on American users to

Oracle’s cloud-computing infrastructure in the U.S. to prevent it from being shared with the
    Case: 1:20-cv-04699 Document #: 85 Filed: 09/15/20 Page 3 of 8 PageID #:1711




Chinese government.”1 As a result of the foregoing, not just the actors but the terms of any TikTok

sale are dramatically different than they were mere days ago—an ever-changing landscape that

affects where data may reside and who has access to it. If the Oracle deal is the TikTok purchase

transaction that is ultimately consummated on September 20, any proposed resolution of these

consolidated actions will need to take these changes into account. Stated more directly: any

settlement discussions that occurred before this Court’s entry of CMO2—in which the Court made

clear that no counsel has the authority to bind other counsel—will need to be revisited and

potentially restarted or, at least, materially renewed, if the case is to presently continue toward

resolution. And if no deal is consummated—either with Oracle or by way of settlement in this

litigation—any leadership team that this Court appoints must be ready to litigate, efficiently and

effectively. For these reasons, the Court should appoint Ms. Keller and Ms. Weaver to the

leadership team.

       Moreover, under the facts at issue in this litigation, a narrow, BIPA-focused approach is

insufficient to protect the interests of all putative class members or resolve thorny questions arising

out of Defendant’s practices. For example, any motion for temporary restraining order should

cover not just an Illinois subclass and the collection of biometric data, but also, for example, the

interests of other class members (such as California residents) whose MAC addresses were stolen,

an allegation that features prominently in Ms. Weaver and Ms. Keller’s Amended Complaint,

premised on the exclusive retention of the experts who uncovered the problem. Amended

Complaint, R.S. et al. v. TikTok, Inc., No. 20-cv-04728 (N.D. Ill. Aug. 13, 2020), ECF No. 17,

¶¶ 82-91.



1
 Katy Stech Ferek, Data Privacy Increasingly a Focus of National Security Reviews (Sept. 14, 2020, 3:19
PM EST), https://www.wsj.com/articles/data-privacy-increasingly-a-focus-of-national-security-reviews-
11600111141?st=yd9zcg1dcsk5l4l&reflink=article_email_share.

                                                  2
    Case: 1:20-cv-04699 Document #: 85 Filed: 09/15/20 Page 4 of 8 PageID #:1712




        This is not the only example where Ms. Keller and Ms. Weaver’s work stands out on its

merits. In addition to the above-described MAC address allegations, DLG and BFA identified and

pled a Video Privacy Protection Act (“VPPA”) claim before any other plaintiff did, mindful of the

profound harms addressed and equally powerful statutory penalties available under that statute

($2500 per violation, compared to the baseline $1000 BIPA penalty). Iyer, et al. v. TikTok Inc., et

al., No. 20-cv-05217 (N.D. Ill.), filed as Iyer, et al., v. TikTok Inc., et al., No. 5:20-cv-03795 (N.D.

Cal. Jun. 9, 2020), ECF No. 1. DLG and BFA’s work rests on multiple experts’ comprehensive

analysis of how TikTok has collected and transferred users’ PII to foreign corporate affiliates. R.S.

Amended Complaint, ¶¶ 67-76.2 The R.S. Complaint—which DLG and BFA filed—describes how

Plaintiffs’ video viewing preferences are paired with other contact data, website traffic, app

activity, and ad engagement with other TikTok data. The goal of such aggregation is not just the

ability to sell product, but also to influence the behavior of children and adults alike, and the

involvement foreign entities with interests hostile to the U.S. Id. ¶¶ 77-81. DLG and BFA’s R.S.

Complaint is one of just two on file here that identifies some of those entities and seeks redress for

those harms. These concerns reach far beyond the collection of biometric data and must be

considered and addressed in both the litigation and resolution of this litigation. The fact is that

without including and evaluating these claims herein, it is impossible to accurately determine the

true value of this case. Conversely, excluding counsel representing broader claims from any

resolution process—like Ms. Weaver and Ms. Keller— “may raise concerns regarding the equity

and fairness of the overall negotiation process.” CMO 2; accord Reynolds v. Beneficial Nat. Bank,

288 F.3d 277, 282 (7th Cir. 2002) (noting in dicta that “[c]onflicts of interest can create serious



2
  Settling Plaintiffs assert that they “discussed” (ECF No. 81 at 6, n.7) the VPPA claim in their settlement
negotiations. This is surprising, given that they excluded the counsel who had developed the factual and
legal bases for these claims.

                                                     3
    Case: 1:20-cv-04699 Document #: 85 Filed: 09/15/20 Page 5 of 8 PageID #:1713




problems for class action settlements and require the creation of separately represented

subclasses.”) (citations omitted).

        Such problems, however, are easily cured here by ensuring that future litigating and

settlement teams include a balance of counsel who represent those claims (instead of counsel who

only plead BIPA claims) and clients and who have invested focused resources on exploring what

has occurred and who has been affected. The settlement team should include seasoned lawyers

who have demonstrated experience in engaging in complex, high-profile settlement discussions

with government actors. Ms. Keller and Ms. Weaver possess this experience. Ms. Keller’s

expertise includes extensive settlement negotiations including federal and state regulators in the

Equifax Litigation, and Ms. Weaver as a federal and state settlement liaison in the In re Volkswagen

“Clean Diesel” Litigation. They have already demonstrated their commitment by investing more

resources into merits analysis than any of the settling counsel, at a minimum.

        Ms. Keller and Ms. Weaver have consistently advocated behind the scenes for both the

“settling” and “litigating” groups to work together in an inclusive fashion, rather than focusing on

perceived grievances, which simply creates noise that distracts from more important issues.

Unfortunately, some of those grievances appear to be foreshadowing the important legal issues

present in the litigation. Significantly, Ms. Keller and Ms. Weaver have not aligned with any

particular faction or pledged support in exchange for any promise of support or payment of fees

upon resolution of the case.3 They have also not communicated support for a proposed settlement

whose terms have not been revealed to them. In prior litigations—including pending nationwide



3
 One submission supporting proposed Settling Co-Leads falsely claims that DLG/BFA have not had
contact with all counsel in this case, citing this as the only reason DLG/BFA are not fit to lead. ECF No.
78 at 2. The statement is untrue—we have had numerous conversations with putative co-lead counsel and
also participated in numerous joint calls and emails and actively sought to bridge differences. ECF No.
51-1 ¶¶ 7, 9.

                                                    4
    Case: 1:20-cv-04699 Document #: 85 Filed: 09/15/20 Page 6 of 8 PageID #:1714




litigations that they are presently leading—Ms. Keller and Ms. Weaver have always placed quality

and deliberation over expedience and exclusion. For that reason, they cannot support applicants

whose sole contribution to date rests on support for a settlement they have yet to see. These are

issues easily cured by the Court’s appointment of a balanced, experienced team of lawyers who

will work collaboratively to resolve problems and advance the litigation. They are prepared either

to lead that team or participate on an executive committee; they have each done both with great

success.

       This litigation presents cutting-edge questions about how data collection and algorithms

based upon it invade U.S. consumers’ privacy and influence their behavior—adults and children

alike. This case has the potential to concretely address those questions, but a quick deal with terms

that cannot be vetted by a broader group could foreclose real engagement on those issues, thereby

exacerbating the problem rather than actually solving it. As a recent New York Times article

lamented, “[t]he fight about TikTok wasn’t only about TikTok. It should have been a moment for

engaged debate about what Americans should expect out of our technology and our government.

Instead, the big questions went unasked and unanswered.”4 Perhaps the author was not focused on

this forum, which has the authority to host such a debate. DLG and BFA are confident that the

Court will pick a team to represent those consumers who will ask and answer those questions in a

collaborative, merits-focused process and they would be honored to participate in any role that the

Court deems appropriate.




4
 Shira Ovide, TikTok Was a Wasted Opportunity, New York Times (Sept. 14, 2020),
https://www.nytimes.com/2020/09/14/technology/tiktok-oracle.html.

                                                 5
   Case: 1:20-cv-04699 Document #: 85 Filed: 09/15/20 Page 7 of 8 PageID #:1715




Dated: September 15, 2020                   Respectfully submitted by:

                                             /s/ Amy E. Keller
                                            Amy E. Keller
                                            DICELLO LEVITT GUTZLER LLC
                                            Ten North Dearborn Street
                                            Sixth Floor
                                            Chicago, Illinois 60602
                                            Telephone: (312) 214-7900
                                            Facsimile: (440) 953-9138
                                            akeller@dicellolevitt.com

                                            Lesley E. Weaver
                                            BLEICHMAR FONTI & AULD LLP
                                            555 12th Street, Suite 1600
                                            Oakland, California 94607
                                            Telephone: (415) 445-4003
                                            Facsimile: (415) 445-4020
                                            lweaver@bfalaw.com

                                            Counsel for Plaintiffs R.S., J.S., Czajka,
                                            Iyer, Johnson, Quinteiro, and the Putative
                                            Classes




                                        6
    Case: 1:20-cv-04699 Document #: 85 Filed: 09/15/20 Page 8 of 8 PageID #:1716




                                 CERTIFICATE OF FILING

        I hereby certify that a copy of the foregoing was filed via this Court’s CM/ECF service,

which will send notification of such filing to all counsel of record this 15th day of September

2020.


                                                     By: /s/ Amy E. Keller
                                                     Amy E. Keller




                                                 7
